Citation Nr: 1800935	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Air Force from April 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that reopened and denied the Veteran's claim for entitlement to service connection for a right ankle disability (listed as a right ankle strain) on a de novo basis.  

The Board notes that the March 2010 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for a right ankle disability on a de novo basis.  The Board observes, however, that service connection for a right ankle disability was previously denied, including in a final December 2001 RO decision.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for a right ankle disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2010, the Veteran appeared at a personal hearing at the RO.

In March 2012, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing.  

In July 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In September 2013, the Board reopened and remanded the issue of entitlement to service connection for residuals of a right ankle strain, for further development.  The Board also remanded the issue of entitlement to service connection for right ankle degenerative arthritis and right ankle sinus tarsi syndrome, for further development.  

In a February 2016 decision, the Board denied service connection for a right ankle disability.  

The Veteran then appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision.

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that, pursuant to the June 2017 Memorandum Decision, the Court found that the Board provided insufficient reasons and bases as to the Veteran's claim for service connection for a right ankle disability and that a remand was required.  The Court specifically indicated that the Board erred in finding that an October 2010 opinion from a VA physician was adequate.  The Court indicated that the VA physician, pursuant to an October 2010 statement, failed to provide an adequate rationale for his negative opinion.  The Court reported that the VA physician's opinion consisted of three sentences.  The Court noted that, first, the examiner repeated the medical opinion request, and that, second, he appeared to state that the Veteran's current right ankle and right foot conditions were not caused by or a result of his period of service.  The Court indicated that the physician's third sentence maintained that his conclusion was based on a "June 1973" separation examination report, which revealed no current evidence of right ankle or right foot conditions, and a March 2010 VA orthopedic examination report.  

The Court found that the opinion provided by the VA physician, pursuant to the October 2010 statement, omitted a rationale, was unclear, and failed to provide any rationale connecting cited records to his conclusion, and that his opinion, was, therefore, inadequate.  The Court reported that the VA physician based his opinion on the lack of ankle problems on the separation examination report (which actually was conducted in June 1972), but that the Veteran's service treatment records show that he injured his ankle a second time after his separation examination was conducted, but before his separation occurred.  The Court indicated that the Board's attempt to explain away the fact that the October 2010 VA physician misstated the date of the June 1972 separation examination report was unconvincing because the physician was clearly referring to the Veteran's ankle on separation from active service, and not on his entry into National Guard service.  

The Court further indicated that an examiner, pursuant to a March 2010 VA orthopedic examination report diagnosed right ankle strain, but confusingly stated that a 1999 right ankle x-ray and/or examination shows a "left" metatarsal deformity due to an old trauma, that there was no evidence that the "left" metatarsal deformity was related to service, and that it was less likely than not that the fifth metatarsal deformity due to the old trauma was related to the in-service right ankle injury.  The Court stated that although the Board did not directly rely on the March 2010 VA orthopedic examination report, the Board did rely heavily on the October 2010 opinion from a VA physician, which was expressly based on the March 2010 VA orthopedic examination report.  

In light of the June 2017 Memorandum Decision, the Board finds that the Veteran must be afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a right ankle disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right ankle problems since September 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed right ankle disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed right ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right ankle disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right ankle problems during service in November 1970, December 1970, and in September 1972 (which was after his June 1972 separation examination report was conducted, but before his separation actually occurred in October 1972), as well as his reports of right ankle problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


